DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 23 September 2021 has been entered.  Claims 1 – 17, 21 – 34, and 49 – 56 remain pending in the application.  Claims 11 – 17, 31 – 34, and 50 were previously withdrawn from consideration.  

Response to Arguments
Applicant’s arguments, see pp. 11 – 12, filed 23 September 2021, with respect to the objections to claim 1 have been fully considered and are persuasive.  These objections have been withdrawn. 
	Applicant’s arguments, see pp. 12 – 13, filed 23 September 2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant's arguments, see pp. 1 – 5, filed 23 September 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant asserts the examiner’s combination of Lee (US 2008/0032148 A1) and Tse (US 2013/0225752 A1) is improper in view of Tse’s examples relating to adhesion to cardboard or paperboard whereas the claims are directed to a composition adhering to both polypropylene and polyethylene.  While Tse may disclose examples relating to adhesion of a composition to cardboard, the examiner observes Tse more broadly discloses materials which can be adhered with the compositions Tse discloses.  For example, Tse discloses plastics, including polyethylene and polypropylene, may be used as substrates upon which an adhesive composition is provided (e.g. ¶ [0169]).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also MPEP § 2123, I.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also MPEP § 2123, II.  Therefore, Tse’s examples do not, without more, teach away from the disclosures regarding polyethylene and polypropylene.
	Applicant further asserts Tse’s disclosure is directed toward composition using a polypropylene copolymer as a base resin and adding adhesive component thereto to adhere to paperboard.  Notwithstanding the discussion of paperboard or cardboard above, the examiner notes Tse is not relied upon for an overall adhesive composition.  Rather, Tse discloses features of a propylene based elastomer which are useful for Lee’s purposes.  Notably, Tse describes propylene concentrations and crystallinities that yield a tacticity and resulting properties, i.e. flexibility and bonding strength, which Lee desires or are at least useful for Lee’s purposes.
	MPEP § 2145, III, states the following regarding arguing that prior art devices are not physically combinable:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

However, the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose.

In the case of Lee and Tse, it is not required that the whole composition Lee discloses be incorporated into Tse’s polymeric composition.  Therefore, considering Lee’s disclosure for features of a propylene based elastomer to add to Lee’s polymeric composition is reasonable.
	The examiner observes Applicant’s amendments to the claims are not sufficient to rise to the level of a substantive change which the rejections in the Office Action mailed 21 June 2021 would not address.  For example, claim 1 is amended to relate to an intended use as an adhesive, and the rejection thereof under 35 U.S.C. 103 in the Office Action mailed 21 June 2021 addresses positive structure as an adhesive.  The examiner finds that a positive structure as an adhesive necessarily requires utility in the intended use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783